DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the art on record does not reasonably suggest or teach a hemispherical shaped dome mounted on base by an annular flange around a bottom of the hemispherical shaped dome with a light circuit mounted on the base within a hemispherical space defined by the base and an inner surface of the hemispherical shaped dome.
The closest prior art, Kaehler et al. (U.S. Pub. No. 20170356620 A1), Kirk et al. (U.S. Pub. No. 2015/0229915 A1), and Mariampillai et al. (U.S. Pub. No. 2019/0133692 A1), either singularly or in combination, fails to anticipate or render obvious the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483